FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/10 Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statement of Investments. Templeton Global Opportunities Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Templeton Global Opportunities Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Rounds to less than 0.1% of net assets. The principal amount is stated in U.S. dollars unless otherwise indicated. Non-income producing. See Note 5 regarding investment in Templeton China Opportunities Fund, Ltd. The security is traded on a discount basis with no stated coupon rate. Templeton Global Opportunities Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Opportunities Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
